Citation Nr: 1414934	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a skin disorder, claimed as psoriasis.

3.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active duty from June 1978 to August 1981, and from March 1983 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In April 2008, jurisdiction of the Veteran's claims folder was transferred to the RO in Baltimore, Maryland.  

In March 2013, the Veteran testified before the undersigned at a Board hearing held at VA's Central Office (VACO).  In July 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, so as to obtain medical opinions as to whether any of the Veteran's claimed disorders were causally related to service.  However, as explained below, the VA examinations were not conducted, and the Board finds that there has not been substantial compliance with the remand directives set out in July 2013.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the July 2013 remand, the Board directed that the Veteran be scheduled for VA examinations/opinions regarding his claimed disorders.  In a printout from the Washington VISTA electronic records system dated in September 2013, it was noted that the Veteran's VA DBQ examinations scheduled for August 2013 were cancelled because the "Veteran did not RSVP."  On the VISTA printout, the Veteran's address was listed as being in Springfield, VA, however, there is also a notation that his address/phone provided by VBA (which listed the Veteran's address as being in Waldorf, MD), differed from VHA's database, and that verification of the address for accuracy was to be accomplished before mailing the examination notification letter.  Thereafter, there are no letters in the claims folder to show whether the Veteran's address was verified for accuracy, nor are there copies of any letters sent to the Veteran regarding any scheduled VA examinations.   

A review of the record shows that in August 2007, the RO verified the Veteran's address in Waldorf, MD.  Further, as of April 2008, the jurisdiction of his claims folder was transferred from the Roanoke RO to the Baltimore RO.  Thereafter, correspondence was sent to the Veteran at the Waldorf, MD address, and he responded, listing his current address as the Waldorf, MD address.  It appears VBA updated their records with the Waldorf, MD address, but VHA did not.  

The Board also notes, however, that in September 2013, a copy of the supplemental statement of the case (SSOC) was sent to the Veteran (at the Waldorf, MD address) and to his representative, indicating that his claims had been denied, and that he had failed to respond to the requests to schedule him for VA examinations.  Thereafter, received from his representative was a signed copy of the "30 day waiver form," indicating that an SSOC had been received, and they did not have any additional evidence regarding the Veteran's appeal.  However, in light of the fact that it is unclear as to which address (either Springfield or Waldorf) he received notification letters as to the VA examinations scheduled for August 2013 and the Veteran's representative has also specifically requested the remand of this matter for this very reason in September 2013, the Board finds that the remand of this case to the AMC is warranted.  This remand is to insure that the Veteran's current address (in Waldorf, MD) is used by VBA, and that copies of any notification letters from either the AMC or VBA that are sent to the Veteran be associated with the claims folder.  The Veteran should again be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any correspondence sent to the Veteran and his representative, regarding the VA examination requests, are sent to the Veteran's current mailing address in Waldorf, MD.  A copy of any letters (from either the AMC or VBA) notifying the Veteran of the VA examinations should be associated with the claims folder.  

2.  Schedule the Veteran for an appropriate VA examination so as to obtain a complete etiological opinion with regard to his hypertension claim.  The Veteran's claims folders must be made available to and reviewed by the examiner, and that fact must be noted within the context of the opinion.  The report should reflect review of the service treatment records, post-service treatment records, the March 2007 VA examination, clinical evidence since that time, and the March 2013 Board hearing testimony.  The examiner should be asked to address the following:  

Whether it is it at least as likely as not (50 percent probability or greater) that the Veteran's current diagnosis of hypertension was incurred in service, within one year after separation, or is otherwise related to his period of active duty?  The examiner must provide a complete rationale for his or her opinion.  If an opinion cannot be provided without resort to mere speculation, the examiner must so state and must provide a rationale for such conclusion.

3.  To the extent possible, schedule the Veteran for an appropriate VA examination IN THE WINTER MONTHS so as to obtain a complete etiological opinion with regard to any currently-diagnosed dermatological disorder.  The claims folder must be made available to and reviewed by the examiner, and that fact must be noted within the context of the opinion.  The report should reflect review of the service treatment records, post-service treatment records, the March 2007 VA examination, clinical evidence since that time, and the Veteran's March 2013 Board hearing testimony.  The examiner should be asked to address the following:  

Is it at least as likely as not (50 percent probability or greater) that any current dermatological diagnosis was incurred in service, or is otherwise related to his period of active duty?  The examiner must provide a complete rationale for his or her opinion.  If an opinion cannot be provided without resort to mere speculation, the examiner must so state and must provide a rationale for such conclusion.

4.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any currently-diagnosed hearing loss.  The examiner must review the claims folder and note that review in the report.  Following a review of the claims folder, the examiner should address the following:

Whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss originated during active service or within one year following separation from service, or is otherwise related to active service.  The examiner must provide a complete rationale for his or her opinion.  If an opinion cannot be provided without resort to mere speculation, the examiner must so state and must provide a rationale for such conclusion.

Consideration must be given to the Veteran's assertion of continuity of symptomatology.  The examiner must not rely on the fact that the Veteran's hearing was within normal limits at the time of separation as the basis for any opinion provided.  If it is the opinion of the examiner that the Veteran's current hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why the in-service noise exposure is not at least a contributing factor to any current hearing loss.  

5.  After completion of the above, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate SSOC, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or





other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

